Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 is objected to.  The limitation “6-membered carbocyclic or heterocyclic ring” would be clearer if it were amended to --6-membered carbocyclic or a 6-membered heterocyclic ring--.  Additionally, the limitation “Formula I” as it appears right next to the ligand structure does not appear to be necessary and should be removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12, 13, 15, 17, 18, 22-24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoessel et al. (US 2015/0171348).
Claims 1-3, 5-7, 10 and 24: Stoessel et al. teaches an iridium complex having the formula Ir(LA)2(LC) [complex Ir576 shown at the top of page 146), where LC is an acetylacetonate ligand satisfying LC1 of claim 24.  Ligand LA has the formula 
    PNG
    media_image1.png
    168
    160
    media_image1.png
    Greyscale
 and satisfies ligand LA of claim 1.  Variable Z1 is nitrogen atom and variable Z2 is a carbon atom.  Ring B is a 6-membered carbocyclic ring and ring A is a 6-membered heterocyclic ring.  Additionally, two adjacent substituents on ring A are joined to form a fused o-xylyl group.  Variables RB are equal to hydrogen atoms.  Variable RA is comprised of an aromatic benzene ring which is substituted by a saturated bridge structure which is comprised of at least one heteroatom (oxygen) which is subsequently fused to ring A.  The metal is iridium which satisfies the metal as recited in claims 1 and Z2 is nitrogen and one of Z1 and Z2 is carbon, thereby anticipating claim 6.  Specifically, variable Z1 is equal to nitrogen, making ring A a pyridine ring, thereby anticipating claim 7.
Claim 8: Regarding claim 8, iridium complex Ir576 could have also been applied to formula I wherein variable Z1 is a carbon atom and variable Z2 is a nitrogen atom.  Ring B is a 6-membered heterocyclic ring and ring A is a 6-membered carbocyclic ring.  Additionally, two adjacent substituents on ring B are joined to form a fused o-xylyl group.  Variables RA are equal to hydrogen atoms.  Variable RB is comprised of an aromatic benzene ring which is substituted by a saturated bridge structure which is comprised of at least one heteroatom (oxygen) which is subsequently fused to ring B.  As such, ring B is a benzene ring, thereby anticipating claim 8.
Claim 9: It should be noted that for claim 9, no RA and RB groups can be equal to hydrogen atoms.  The Examiner wanted to point this out to Applicants since perhaps they did not mean to exclude embodiments where RA and RB include hydrogen atoms.  Stoessel et al. cannot be relied upon to reject claim 9 as currently claimed.
Claim 12:  The saturated group in ligand Ir576 includes a first fused five-membered ring, thereby anticipating claim 12.
Claims 13 and 15: Ligand LA of claim Ir576 anticipates the first ligand recited in claim 13 and the ligand recited in claim 15.
Claims 17 and 18: Ir576 is of the formula Ir(LA)2(LB) which anticipates claims 17 and 18.
Claims 22 and 23: Ligand LB of complex Ir576 anticipates the first ligand as recited in each of claims 22 and 23.
Claim 26-28: All of the metal complexes tuaght by Stoessel et al. are employed as emissive dopants in emitting layers of organic electroluminescent devices.  The incluison of complex Ir576 in such a manner anticipates claims 26-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11, 19 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2015/0171348, cited on Applicants information disclosure statement, filed on 10/9/20).
Claim 4: Stoessel et al. teaches iridium complexes which are comprised of a ligand LA which anticipates claim 4 as described above.  While the iridium complex relied upon to reject claim 1 is a heteroleptic iridium complex, it would have been obvious to one having ordinary skill in the art to have prepared a homoleptic Ir(LA)3 complex given the overall teachings of Stoessel et al.  Stoessel et al. teaches many different homo- and heteroleptic metal complexes.  It would have therefore been prima facie obvious to one having ordinary skill in the art to prepare a homoleptic iridium complex of the type Ir576 where all three ligands satisfy ligand LA as claimed. 
Claim 11: Stoessel et al. teaches the general partial ligands CyC-1-1 to CyC-19-1 and CyD-1-1 to CyD-10-1 (paragraph 0048).  The # symbol is where CyC is bonded to CyD (or where CyD is bonded to CyC).  The * symbols is where CyC or CyD is bonded to the metal.  The  ͦ symbols are where the groups of formula (3-A) through (3-E) and (4-A) through (4-C) are bonded.  Exemplary groups which satisfy formulae (3-A) through (3-E) and (4-A) through 4-C) are taught in paragraphs 0057 and 0058.  Groups 3-19, 3-20, 3-23, 3-24, 3-49, 3-50 and 3-63 are groups where the aromatic group substituted by a bridge structure comprises a saturated, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 which is possible when combining a group satisfying formula 3-63 with the structure CyC-1a with CyD-1a.  This is one of many possible combinations which would result in a ligand (which would be bonded to a metal) which includes a first fused ring being a six-membered ring satisfying claim 11.
Claim 19: Stoessel et al. explicitly teaches platinum complexes of the Pt(LA)(LB) type (pages 149-153).  While Stoessel et al. does not explicitly teach a platinum complex of the type above where LA is a ligand satisfying claim 1, it would have been obvious to one having ordinary skill in the art to have prepared a platinum complex from any of the explicitly taught ligands of Stoessel et al., including L120.  In so doing, a platinum complex satisfying claim 19 would be realized.
Claims 30 and 31: Stoessel et al. teaches OLEDs which comprise an iridium complex in the light emitting layer and which comprise a ligand satisfying LA of claim 27, as described above.  Stoessel et al. further teaches that the light emitting layer is a host-guest system wherein the iridium complex serves as the guest material and an organic compound serves as the host material.  Stoessel et al. exemplifies host materials which are comprised of carbazole moieties (M1, M2 and M5 through M8 being exemplified).  Host material M7 is the same host material as the third host material recited in claim 31.  The selection of any one of the explicitly taught host materials and an iridium guest material satisfying claim 27 would have therefore been obvious to 
Claim 32: The host materials taught by Stoessel et al. include host materials which are metal complexes such as M9.  The selection of any one of the explicitly taught host materials and an iridium guest material satisfying claim 27 would have therefore been obvious to one having ordinary skill in the art.  An emitting layer comprised of Ir576 and M9 would satisfy all of the limitations regarding claim 32.
Claims 33 and 34: The rejection of claim 27 is wholly incorporated into the rejection of claim 33.  Stoessel et al. teaches that the OLEDs taught therein can be employed in commercial end uses, such as those taught in paragraph 0097.  Employment of any one of the OLEDs taught by Stoessel et al. in a consumer product taught in paragraph 0097 would have therefore been obvious to one having ordinary skill in the art.  The devices and consumer products taught in paragraph 0097 satisfy the limitations of claims 33 and 34.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10, 12-19, 22-31, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10.844,084. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘084 patent is drawn to a compound comprising a first ligand LA, as is claim 1 of the instant application.  Ligands LA(6,7,13,14,20,26,27,33,39) of claim 1 of the ‘084 patent read on Applicants instantly claimed ligand LA of claims 1, 6-10, 12, 13 and 15 with at least ligand LA26 and LA27 reading on claim 14 of the instant application (the third to last ligand as claimed) and ligands LA26 and LA27 of claim 16 of the instant application.  Additionally, claim 2 of the ‘084 patent reads on claims 2 and 3 of the instant application.  Claim 3 of the ‘084 patent reads on instant claims 17-19.  Claims 4 and 5 of the instant application read on claim 3 of the ‘084 patent as claim 3 of the ‘084 patent is drawn to both homoleptic and heteroleptic metal complexes of iridium or platinum.  Claims 22 and 23 of the instant application reads on claims 4 and 5 of the ‘084 patent, respectively.  Claims 24 and 25 of the instant application reads on claim 6 of the ‘084 patent.  Claim 7 of the ‘084 patent reads on claim 26 of the instant application.  Claim 8 of the ‘084 patent reads on claim 27 of the instant application.  Claims 28, 30 and 31 of the instant application reads on claims 9-11 of the ‘084 patent respectively.  Claim 29 of the instant application reads on claim 11 of the ‘084 patent in that claim 11 of the’084 patent includes a host material which comprises a triphenylene containing benzo-fused thiophene.  Last, claims 33 and 34 of the instant application reads on claims 12 and 13 of the ‘084 patent, respectively.  

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Stoessel et al., which represents the closest prior art, does not teach or suggest preparing platinum complexes having one tetradentate ligand which comprises a group satisfying LA as required by claim 20.  Additionally, Stoessel et al. does not teach any platinum tetradentate complexes wherein the tetradentate ligand forms a macrocycle as required by claim 21.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766